Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to the Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

4.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language lacks proper antecedent basis:
	In claim 1, line 7, “using the network authorization device”, it is not clear which network authorization device is being referred to.
the network authorization device”, it is not clear which network authorization device is being referred to.
	In claim 11, line 10, “using the network authorization device”, it is not clear which network authorization device is being referred to.


Art Rejection
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 7, 10-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Francisco, U.S. pat. Appl. Pub. No. 2006/0285489.
	Per claim 1, Francisco discloses a computer implemented method for dynamic routing comprising:
a) identifying an optimal channel of a plurality of channels (i.e., communication paths) based on a network connectivity status of a system and historical connectivity data related to a current location of the system (see par 0017), wherein the system includes a plurality of network authorization devices, wherein each network authorization device is configured to enable communications via an associated channel (par 0019); and
b) routing packets to the optimal channel using the network authorization device associated with the optimal channel (see par 0020).
	Per claim 2, Francisco teaches switching from another channel of the plurality of channels to the optimal channel (see par 0049).
	Per claim 3, Francisco teaches that client device comprises a plurality of communication interfaces, e.g., modems or transceivers, for connecting to different communication media (see par 0021, 0028), wherein the data transmission statistics are reconciled for each connected interface (per-modem) based on timestamps (see par 0037-0038), and analyzing historical performance of each of the plurality of channels, wherein the optimal channel is identified based on the historical performance (see par 0060). 
	Per claim 4, Francisco teaches determining a predicted subsequent performance for the system using each of the plurality of channels based on the historical performance, wherein the optimal channel is identified based on the predicted subsequent performance for the system using each of the plurality of channels (see par 0017, 0060). 
	Per claim 7, Francisco teaches measuring the plurality of network parameters, determining a respective destination for each of the plurality of network parameters, wherein each destination is a logical component of the system configured to perform at least one data transmission activity, e.g., a monitoring agent 160 is associated with each client and access node (see par 0029), and sending the network parameters to its respective destination (see par 0030).
	Claims 10-14 and 17 are similar in scope as that of claims 1-4 and 7.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Francisco, and further in view of Arabaci, U.S. pat. No. 9,906,243.
	Per claim 5, Francisco does not teach performing dynamic forward error correction on the transmitted packets. However, Arabaci teaches performing dynamic forward error correction by identifying suitable error correction element (i.e., reliable value) for inserting into a forward error correction group, wherein each group is set to a predetermined fixed size of packets (see Arabaci, col 1, ln 46 – col 2, ln 5), wherein the suitable element is identified by iteration process of a tree data structure (see Arabaci, col 10, ln 19-35 and col 10, ln 66 – col 11, ln 14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Francisco with Arabaci teaching because it would have enabled correcting errors in data transmission over unreliable or noisy communication channels (see Arabaci, col 1, ln 16-19).

10.	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Francisco, and further in view of Hiriyannaiah, U.S. pat. Appl. Pub. No. 2014/0357993.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Francisco with Hiriyannaiah’s teaching because it would have enabled transmitting video data requiring large bandwidth over limited and/or variable bandwidth connections (see Hiriyannaiah, par 0026).
	Per claim 9, Hiriyannaiah teaches determining a predicted future network condition based on current and historical network data and creating the compressed video data based on the predicted future network condition (see par 0024).
	Claims 18-19 are similar in scope as that of claims 8-9.


11.	Claim 6 and 16 are not rejected on art.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
3/28/22